                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:03-CR-195-FL-1

 UNITED STATES OF AMERICA                       )
                                                )
        v.                                      )
                                                )      MEMORANDUM IN SUPPORT OF
                                                     DEFENDANT’S PRO SE MOTION FOR
                                                )       COMPASSIONATE RELEASE
 AL JAMES SMITH,                                )
                                                )
        Defendant.                              )


       Mr. Al James Smith, via undersigned counsel, respectfully moves this Honorable Court to

grant his Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A) based on the

“extraordinary and compelling reasons” presented by his immediate vulnerability to COVID-19

while detained with multiple extremely high-risk, chronic medical conditions. As verified herein

and also attached to said Motion for Compassionate Release pursuant to 18 U.S.C. §

3582(c)(1)(A)(i), Mr. Smith has properly exhausted his administrative remedies by filing his

release request with the Warden on August 10, 2020. See Docket Entry [DE] 122: Pro Se Motion

Compassionate Release filed August 10, 2020. As of this filing, Mr. Smith has yet to receive a

response regarding his emergency motion.

       Mr. Smith is sixty-one (61) years old and chronically suffers from Diabetes Type II; High

Blood Pressure; Severe Asthma; High Cholesterol; Degenerative Disc Disease; Nerve Disorder in

his hip; Ulcers; Gout; and Arthritis in his spine. See Exhibit B: BOP Medication List, detailing

severe medical conditions. Mr. Smith requires a cane to walk. He takes several prescription

medications every day, including an Albuterol Inhaler; Amlodipine; Allopurinol; Aspirin;




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 1 of 16
Atorvastatin; Carbamazepine; Losartan; Metoprolol Tartrate; Mometasone Furoate Inhaler;

Omeprazole; and Tamsulosin. See Exhibit B.

       Mr. Smith talked with his Camp Administrator recently who informed him that he is

considered high risk for life-threatening complications should he contract COVID-19. Mr. Smith’s

doctor has also informed his case manager that Mr. Smith’s case is particularly high risk. However,

the warden of Mr. Smith’s facility has said he is systematically denying requests for compassionate

release, even if they are due to life-threatening COVID-19 reasons as in Mr. Smith’s case.

       Upon information from Mr. Smith, he has now, as of the time of this filing, tested positive

for COVID-19 due to the failure of the facility to separate inmates who had previously tested

positive from other inmates. Mr. Smith is now in quarantine and every day is a potentially life-

threatening situation for him.

       Mr. Smith is in custody at FCI Petersburg Low, a low security institution with an adjacent

minimum-security satellite camp. At the last contact with Mr. Smith, he was detained in the camp.

Upon information from Mr. Smith, inmates were being tested for coronavirus on Mondays and

Fridays, and inmates were being taken out of the camp as they tested positive. One hundred and

seventy (170) inmates began in the camp. Now, over one hundred (100) inmates have been

removed from the camp. Further exacerbating the problem, inmates who had tested positive for

COVID-19 were not immediately removed from the general population but were removed hours

or days later due to the prisons running out of room to place sick inmates. According to Mr. Smith,

on Monday, fourteen (14) more inmates were removed from the camp due to positive COVID-19

results. The inmates who have tested positive were relocated to a recreational center which was

previously shut down for use due to a mold infestation.




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 2 of 16
       Staff members and inmates have already been infected with COVID-19 at increasingly

high rates at FCI Petersburg. (See https://www.bop.gov/coronavirus/ wherein the public is

provided a “snap shot” of one time, which clearly is subject to deteriorating conditions and an

increasing hazard of airborne disease from moment to moment.) Most judges from the Eastern

District of North Carolina, have granted such Compassionate Release Requests where it is

appropriate to show this type of legally-sanctioned mercy, it is respectfully requested that this

Honorable Court also issue an order reducing Mr. Smith’s sentence to time served and/or home

confinement given that it is appropriate to do so in Mr. Smith’s immediate case as well. For

example, see United States v. Roberto Pablo Gutierrez, Crim. No. 5:11-CR-149-1-BR, ECF No.

156 (E.D.N.C. April 30, 2020).

                                  STATEMENT OF FACTS



       On November 25, 2003, an eight-count second superseding indictment was returned

charging Defendant with three counts of making false statements in acquiring firearms, three

counts of possessing a firearm after being a felon in possession, and two counts relating to

engaging in the business of dealing in firearms without a license. PSR at ¶ 1. On December 10,

2003, a jury returned a verdict finding Defendant guilty on all counts [D.E. 35]. Defendant’s

statutory penalty for each of his felon in possession convictions was increased from 0-10 years’

imprisonment to 15 years to life imprisonment. 18 U.S.C. § 924(e)(1). On March 15, 2004, the

court sentenced Defendant to 293 months’ imprisonment and five years’ supervised release [D.E.

120 at 1]. Mr. Smith’s projected release date is April 30, 2024.

       On July 6, 2020, Mr. Smith filed a pro se motion seeking to correct paragraph 40 of his

PSR which erroneously labels the crime of conviction in North Carolina Criminal Case No. 00-




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 3 of 16
CRS-051692 [D.E. 119]. Defendant asserts that such correction is necessary because it may impact

the Federal Bureau of Prisons’ (“BOP”) determination as to whether he qualifies for early release,

either to a residential facility or home confinement. The Government filed a response, indicating

that it does not oppose the issuance of an order, pursuant to Fed. R. Crim. P. 36, correcting the

labelling error contained in paragraph 40 of his PSR.

       The current COVID-19 outbreak has not been contained in the United States and certainly

and sadly not within our prison walls either. On August 10, 2020 Mr. Smith filed his Pro Se Motion

for Compassionate Release. See Exhibit DE 122. Thus, it is respectfully submitted that this

Honorable Court find that he has satisfactorily pursued his administrative remedies given that all

matters have been completed, as required by 18 U.S.C. § 3582(c)(1)(A) See Exhibit A: Exhaustion

of Administrative Remedies. Accordingly, it is respectfully submitted that it is appropriate under

these urgent circumstances for this Honorable Court not to strictly construe the administrative

exhaustion requirement in the case sub judice and as such, find that he has in fact exhausted his

administrative remedies. See Haines v. Kerner, 404 U.S 519, 520 (1972).

                                       BACKGROUND

       Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive Crime Control

Act of 1984 to serve as a “safety valve” for judges to assess whether a sentence reduction was

warranted by factors that previously would have been addressed through the abolished parole

system. S. Rep. No. 98-225, at 121 (1983). “This legislative history demonstrates that Congress,

in passing the Comprehensive Crime Control Act of 1984, intended to give district courts an

equitable power to employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no longer served




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 4 of 16
legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at * 5

(S.D.N.Y. Apr. 6, 2020).

        The compassionate release statute empowered courts to reduce a defendant’s sentence

whenever “extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission the responsibility of

defining what were “extraordinary and compelling reasons.” See 28 U.S.C. § 994(t) (“The

Commission . . . shall describe what should be considered extraordinary and compelling reasons

for sentence reduction, including the criteria to be applied and a list of specific examples.”). It was

not until 2007, more than two decades after the statute was enacted, that the Commission

responded. It issued a guideline stating that “extraordinary and compelling reasons” include

medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, app.

n.1(A)-(D).

        Mr. Smith is unfortunately extremely vulnerable to hospitalization and even death now that

he has contracted COVID-19 due to his multiple high-risk conditions. See Current CDC

Determinations of High Risk Conditions: https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html. Mr. Smith’s request for compassionate

release qualifies under the guidelines as extraordinary and compelling reasons. Application Note

1(A)(ii) to Guidelines Section 1B1.13 states extraordinary and compelling reasons, which include

when

        The defendant is—

(I)     suffering from a serious physical or medical condition;
(II)    suffering from a serious functional or cognitive impairment; or
(III)   experiencing deteriorating physical or mental health because of the aging
        process, that substantially diminishes the ability of the defendant to provide self-
        care within the environment of a correctional facility and from which he or she is
        not expected to recover.



          Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 5 of 16
U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Application Note 1(B) identifies extraordinary and compelling

reasons to include Mr. Smith’s “suffering from a serious physical or medical condition.”

Furthermore, Application Note 1(D) created a catch-all provision, for when the Director of the

BOP determined “there exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through (C).”

       As originally enacted, the statute left sole discretion for filing compassionate release

motions with the Director of the BOP, who adopted a program statement governing compassionate

release that in many ways narrowed the criteria established by the Commission. See BOP Program

Statement 5050.49. During the span of more than three decades, the BOP rarely filed motions on

behalf of inmates who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage the

compassionate release program, resulting in inmates who may be eligible candidates for release

not being considered.” Department of Justice, Office of the Inspector General, The Federal Bureau

of   Prisons’   Compassionate     Release    Program     (April   2013),   at   11,   available   at

https://oig.justice.gov/reports/2013/e1306.pdf; see also Department of Justice, Office of the

Inspector General, The Impact of an Aging Inmate Population on the Federal Bureau of Prisons

(May 2015), at 51, available at https://oig.justice.gov/ reports/2015/e1505.pdf (“Although the BOP

has revised its compassionate release policy to expand consideration for early release to aging

inmates, which could help mitigate the effects of a growing aging inmate population…”, decades

of denying such Compassionate Release Reduction Requests are imprinted in its long standing

history); U.S.S.G. § 1B1.13, app. n.4 (admonishing BOP for its past failure to pursue relief on

behalf of eligible inmates). Heeding this criticism, Congress acted.




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 6 of 16
       The title of Section 603(b) of the First Step Act—“Increasing the Use and Transparency of

Compassionate Release”—leaves no doubt as to Congress’ intent in modifying 18 U.S.C. §

3582(c)(1)(A). Through the First Step Act, enacted December 21, 2018, Congress sought to

resuscitate compassionate release by, inter alia, allowing defendants to directly petition courts for

relief, rather than leaving that power solely in the hands of the BOP. See 18 U.S.C. §

3582(c)(1)(A). “[U]nder the amended statute, a court may conduct such a review also ‘upon motion

of the defendant,’ if the defendant has exhausted all administrative remedies to appeal the BOP’s

failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a request by the warden

of the defendant’s facility,’ whichever is earlier.” United States v. Decator, No. CCB-95-0202,

2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391,

Title VI, § 603(b), Dec. 21, 2018, 132 Stat. 5239), appealed by the government. In other words,

“a prisoner must exhaust the administrative appeal process, or wait 30 days, before his claim may

be considered” by the court. United States v. Underwood, No. TDC-18-0201, 2020 WL 1820092,

at *2 (D. Md. Apr. 10, 2020) (citing cases).



                                          ARGUMENT

       Medical professionals within our country and around the world for that matter have deemed

Mr. Smith’s vulnerability to COVID-19 as being placed in the high-risk category of likely not

being able to survive the Coronavirus due to his history of chronic medical problems.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. This constitutes “extraordinary and compelling reasons” for relief. Mr. Smith’s

underlying medical conditions make him especially vulnerable to COVID-19, constituting

“extraordinary and compelling reasons” for relief. His release does not pose a danger to the




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 7 of 16
community, and a balancing of the § 3553(a) factors with the risks to Mr. Smith posed by COVID-

19 warrants relief.



   A. This Honorable Court has the authority to determine that Mr. Smith’s vulnerability
      to COVID-19 does in fact constitute an “Extraordinary and Compelling Reason” for
      a sentence reduction.

       Many federal judges across the country are holding that they have the authority to define

“extraordinary and compelling reasons” for release under § 1B1.13 app. n. 1(D) and that the risks

associated with COVID-19 can constitute an “extraordinary and compelling reason” for a sentence

reduction. Courts have used their wise and appropriate discretion to provide defendants with relief

under § 3582(c)(1)(A) “even when their circumstances do not fit squarely within the current policy

statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.” United States v.

Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125, page 5 (E.D.N.C. April 14,

2020), citing United States v. Mauma, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *4 (D.

Utah Feb. 18, 2020) (listing cases holding same).

       In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the COVID-19

pandemic presents ‘extraordinary and compelling reasons’ that warrant the modest sentencing

reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had submitted documents establishing

that she had a thyroid mass that doctors estimated had a 25- to 40-percent chance of malignancy.

While Judge Chuang found he could not “conclude with certainty” that Mel had a health condition

that placed her at particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound]

that the historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the federal

prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact that as a result of

the outbreak, she has effectively been prevented from receiving necessary medical care for a




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 8 of 16
potentially life threatening condition, collectively establish ‘extraordinary and compelling reasons’

within the meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3.

       Judges in districts throughout the United States have recognized that, at least for certain

defendants, COVID-19 presents “extraordinary and compelling reasons” warranting a reduction

in their sentences under the compassionate release statute. They vary from individual to individual,

which is to be expected, but a common thread attaches them all; that is, the need to otherwise have

a fighting chance at surviving alongside the necessary love of your family, as opposed to physically

suffering and unnecessarily deteriorating once the coronavirus is contracted by an inmate because

of his or her unfortunate medical diseases and concerns or simply due to the fact that COVID-19

is running rampant across our federal prison system leading to unnecessary suffering and death

amongst the inmates therein. Some of these cases are cited below to identify the range of which

Federal Courts across the country are granting such Compassionate Release Requests. These cases

include, but are not limited to:


   •   United States v. White, No. 2:17-CR-00198-4, 2020 WL 3244122, at *6 (S.D.W. Va. June
       12, 2020) (Compassionate release granted to a defendant who was immunocompromised—
       suffering from a liver disease, Hepatitis C). See also Coronavirus Disease 2019 (COVID-
       19):        People        with      Certain         Medical       Conditions,      CDC,
       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
       medical-conditions.html (last visited July 23, 2020) (listing "immunocompromised state"
       as an underlying medical condition causing an "increased risk for severe illness from
       COVID-19");

   •   United States v. Copeland, No. 1:03-cr-01120-FB-1, 2020 WL 2537250 (E.D. N.Y. May
       19, 2020) (Motion for compassionate release granted where defendant “has long battled
       chronic Hepatitis C…”) (emphasis added);

   •   United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C. May 6,
       2020) (finding 52-year-old with “chronic obstructive pulmonary disease (‘COPD’), Type
       II diabetes, obesity, Stage 3 kidney disease, edema, open wounds on his legs, and a
       diaphragmatic hernia” demonstrated extraordinary and compelling circumstances due to
       COVID-19 even though his conditions neither constituted terminal illness nor prevented
       him from engaging in most of his daily activities without assistance);



          Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 9 of 16
•   United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640 (E.D.N.C. Apr. 30, 2020)
    (finding defendant had demonstrated extraordinary and compelling circumstances for relief
    because he “suffers from various severe ailments,” including a life-threatening disease,
    kidney failure requiring dialysis three times a week, and recurrent bouts of pneumonia,
    “that cumulatively make his continued confinement especially dangerous in light of
    COVID-19.”)

•   United States v. Hansen, No. 17-cr-50062, 2020 WL 2219068 (N.D. Ill. May 7, 2020)
    (“[T]he Court cannot discount the risk to Hansen if he contracts coronavirus, as reliable
    information places him in a higher-risk category. Specifically, the presentence report
    documents that he suffers from diabetes, hypertension, high cholesterol, kidney disease,
    and chronic obstructive pulmonary disease, all of which are confirmed risk factors for
    serious illness if one contracts coronavirus.”)

•   United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7, 2020)
    (shortening 60-month sentence after only 21 months because Amarrah’s “Type II diabetes,
    hypertensive heart disease, cardiac arrhythmia, obstructive sleep apnea, and asthma” put
    him a substantial risk should he contract COVID-19 even though facility had no reported
    cases);

•   Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184, at *3 (E.D. Va. May 6,
    2020)(“The Court finds that Petitioner has set forth extraordinary and compelling reasons
    to modify his sentence because of the great risk that COVID-19 poses to a person of his
    age with underlying health conditions.”);

•   United States v. Quintero, No. 08-cr-6007L, 2020 WL 2175171 (W.D.N.Y. May 6, 2020)
    (granting compassionate release to man who “suffers from diabetes, a compromised
    immune system, obesity, and hypertension,” “which make him more susceptible than
    another to contract the virus.”);

•   United States v. Reid, No. 17-cr-00175-CRB-2, 2020 WL 2128855 (N.D. Cal. May 5,
    2020) (granting compassionate release based on risks COVID-19 presents to individual
    with hypertension, high cholesterol, and Valley Fever, which causes lung infection and can
    result in acute pneumonia);

•   United States v. Pabon, No. 17-165-1, 2020 WL 2112265, at *1 (D Mass. May 4, 2020)
    (holding that for the 54-year-old defendant who suffers from “diabetes, hypertension,
    hemophilia, atopic dermatitis, gastroesophageal reflux disease, peptic ulcer, and
    diverticulitis” “nothing could be more extraordinary and compelling than this pandemic”);

•   United States v. Echevarria, No. 3:17-cr-44 (MPS), 2020 WL 2113604 (D Conn. May 4,
    2020) (finding 49-year-old with pre-existing respiratory condition—a history of bronchial
    asthma—combined with the increased risk of COVID-19 in prisons had demonstrated
    extraordinary and compelling reasons for relief);




     Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 10 of 16
   •   United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7 (S.D.
       Miss. May 1, 2020) (granting compassionate release to young man without health issues at
       Oakdale I because “it has become increasingly apparent that the BOP has failed to control
       the outbreak at Oakdale I. … Given the steadily growing death toll and the apparent
       continued spread of the disease at Oakdale I, COVID-19 creates an ‘extraordinary and
       compelling reason’ potentially warranting a reduced sentence.”);

   •   United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa.
       Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the outbreak of COVID-19
       and his underlying medical conditions that place him at a high risk should he contract the
       disease—present ‘extraordinary and compelling reasons’ to reduce his sentence.”); and

   •   United States v. Miller, No. 16-cr-20222-1, 2020 WL 1814084, at *4 (E.D. Mich. Apr. 9,
       2020) (“Miller squarely fits the definition of an individual who has a higher risk of falling
       severely ill from COVID-19. . . . Therefore, the Court finds that extraordinary and
       compelling reasons exist for his immediate compassionate release.”).

       There is no question that Section 603(b) of the First Step Act fundamentally changed the

role of courts in the compassionate release process, vesting them with the authority to determine

what constitutes extraordinary and compelling reasons for release. This pandemic, as applied to

Mr. Smith with his current chronic illness and lack of recommended treatment, is an extraordinary

and compelling circumstance.



   B. Mr. Smith’s Dire Situation Presents an “Extraordinary and Compelling” Reason
      Warranting a Reduction in Sentence.

       The Centers for Disease Control have identified several factors that put individuals at

higher risk for severe illness. “People of any age with certain underlying medical conditions are

at increased risk for severe illness from COVID-19.” CDC, What to know about liver disease and

COVID. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-disease.html.

Those underlying conditions include Diabetes Type II; High Blood Pressure; Severe Asthma; High

Cholesterol; Degenerative Disc Disease; Nerve Disorder in his hip; Ulcers; Gout; and Arthritis in

his spine.



         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 11 of 16
       While the Bureau of Prisons has made efforts to reduce the spread of the virus throughout

the federal prison system, the rate of infection is far higher within the Bureau of Prisons than within

the community at large, and continues to spread at an alarming rate, as the below graph

demonstrates.




       Amid this rapidly-unfolding crisis, the universally-recommended antidote is simple: reduce

the prison population by releasing those whose continued incarceration is not necessary to protect

the public so that correctional institutions can better protect those who need to stay incarcerated. 1

Mr. Smith is exactly the type of individual deserving of compassionate release: he is at risk of



       1   For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See https://fairandjustprosecution.org/wp-
content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety. See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.


           Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 12 of 16
severe illness and, as will be discussed in the next section, his release does not pose a danger to

the community and balancing the 3553(a) factors warrants the requested relief.



   C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr. Smith’s Sentence
      to Time Served / Adding a Period of Home Confinement as a Condition of Supervised
      Release.

       Under the compassionate release statute, when a defendant establishes the existence of

extraordinary and compelling circumstances justifying relief, courts must consider the relevant

sentencing factors of 18 U.S.C. § 3553(a) to determine whether a sentencing reduction or

modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i). Here, Mr. Smith’s compromised physical

health, and the unique danger now that he has contracted COVID-19, when combined with the

other Section 3553(a) sentencing factors, warrant immediate relief.

       Mr. Smith has earned almost thirty (30) program certificates while detained, he has not had

any infractions since he has been detained and would not be a danger whatsoever once released.

See Exhibit C: Program Certifications of Mr. Smith demonstrating rehabilitation. He does not

have a have a history of violent behavior, his crimes have not involved minors, and now he is

sixty-one years old and walks with the help of a cane due to his degenerative disk disease and

severe arthritis. See Exhibit B. Release at this time would promote respect for the law because Mr.

Smith has substantially served his sentence. On March 15, 2004, the court sentenced Mr. Smith to

293 months’ imprisonment and five years’ supervised release [D.E. 120 at 1]. Mr. Smith’s

projected release date is April 30, 2024. Alternatively, continuing a culture of mass incarceration

and blind enforcement without regard to humanity or case-by-case analysis would not promote

respect for the law.




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 13 of 16
        A reduction or modification of Mr. Smith’s sentence would not diminish the seriousness

of the offense, nor would it place the public in any danger. The extraordinary and compelling

circumstances presented by the uncontrolled spread of COVID-19—compounded by the

heightened risks faced by Mr. Smith, whose ability to engage in basic self-protective measures is

restricted and thus, warrant relief.

        Moreover, Mr. Smith has an immediate release plan. He will reside with his sister, Callie

Smith, at 1428 Old Lowery Road, Red Springs, NC 28377. See Exhibit D, Statements from Mr.

Smith’s family confirming his release plan, rehabilitation, good moral character, and high-risk

medical conditions. The home has three bedrooms, and Callie Smith and Mr. Smith would be the

only residents of the home. Ms. Smith owns the home and she is a substitute teacher. Mr. Smith

has employment already once he is released with J&J Trucking. James Flowers has agreed to

employ Mr. Smith at J&J Trucking on Hwy 211 in Red Springs, North Carolina. Mr. Flowers has

said that Callie Smith’s home is close to the trucking company and that he will be giving Mr. Smith

a ride to work. Ms. Smith’s residence information and the employment information at J&J

Trucking have already been submitted with Mr. Smith’s release plan, and Ms. Smith’s home has

already been visited and reviewed for approval. Of Mr. Smith’s nine children, seven are still living

and they are adults now. They are eager to continue building their relationship with Mr. Smith

when he is released. Mr. Smith’s siblings have a car and cell phone ready for Mr. Smith as well

once he can be released. He will be applying for disability due to his numerous and severe medical

conditions, but in the meantime, he is planning to access medical care through social services.

Furthermore, Mr. Smith’s older brother has recently suffered from seizures and had to be

hospitalized at Duke Hospital. Mr. Smith is eager to be able to visit his brother in case it is time to

say goodbye, as his family has assumed it may be time. See Exhibit D.




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 14 of 16
                                        CONCLUSION


       Mr. Smith has demonstrated extraordinary and compelling reasons for compassionate

release and respectfully requests this Honorable Court to reduce his sentence to time served and/or

add a period of home confinement as a condition of supervised release.




       Respectfully submitted, this the 14th day of September 2020.

                                             GUIRGUIS LAW, PA

                                             /s/ Nardine Mary Guirguis
                                             Nardine Mary Guirguis
                                             PANEL Attorney
                                             434 Fayetteville St., Suite 2140
                                             Raleigh, North Carolina 27601
                                             Telephone: (919) 832-0500
                                             Facsimile: (919) 246-9500
                                             nardine@guirguislaw.com

                                             Designation: CJA Appointed




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 15 of 16
                                  CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney for

the United States electronically at the following address:



                              Ethan A. Ontjes
                              Assistant United States Attorney
                              Ethan.ontjes@usdoj.gov
                              150 Fayetteville Street, Suite 2100
                              Raleigh, North Carolina 27601



       This 14th day of September 2020.



                                      GUIRGUIS LAW, PA

                                      /s/ Nardine Mary Guirguis
                                      Nardine Mary Guirguis
                                      PANEL Attorney




         Case 5:03-cr-00195-FL Document 127 Filed 09/14/20 Page 16 of 16
